DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    RICHARD BAILEY HENKELS,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2364

                              [April 14, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Jeffrey Walton Hendriks, Judge; L.T. Case No.
2021CT000126A.

  Carey Haughwout, Public Defender, and Karen E. Ehrlich, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, KUNTZ and ARTAU, JJ., concur.


                          *          *           *

  Not final until disposition of timely filed motion for rehearing.